Tbe appellant, Andrew Crawford, was tried and convicted under an indictment charging him with burglary, and with larceny from a dwelling-house. The only question presented on appeal, was the refusal of the court to give the following charge requested by defendant : ‘ ‘A knowledge of the whereabouts of goods recently stolen may be explained by the person having such knowledge, and if sufficiently explained, may entirely exculpate the accused.” It was decided that this charge was properly refused. Judgment of conviction affirmed.
Opinion by
McClellaN, J.